     Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 1 of 17 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JONATHAN ROBINSON                          :
948 Heyl Avenue                            :
Columbus, Ohio 43206,                      :
                                           :
and                                        :
                                           :
DERRYLE SLOAN                              :
773 Stanley Avenue                         :
Columbus, Ohio 43206,                      :
                                           :
and                                        :
                                           :
DERRICK SLOAN                              :
5103 Dimson Drive, N.                      :
Whitehall, OH 43213                        :
                                           :
                             Plaintiffs,   :
                                           :
v.                                         :
                                           :
CITY OF COLUMBUS                           :
c/o Zach Klein, Columbus City Attorney     :
77 North Front Street                      :
Columbus, Ohio 43215,                      :
                                           :
and                                        :
                                           :
CARL HARMON                                : (JURY DEMAND ENDORSED HEREON)
Badge #2805                                :
In His Individual Capacity As A            :
   Columbus Police Officer                 :
c/o City of Columbus, Division of Police   :
120 Marconi Boulevard                      :
Columbus, OH 43215,                        :
                                           :
and                                        :
                                           :
ANTHONY J. JOHNSON                         :
Badge #2766                                :
In His Individual Capacity As A            :
   Columbus Police Officer                 :
c/o City of Columbus, Division of Police   :

                                            [1]
 Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 2 of 17 PAGEID #: 2




120 Marconi Boulevard                      :
Columbus, OH 43215,                        :
                                           :
and                                        :
                                           :
DAVID SCHULTZ                              :
Badge #2998                                :
In His Individual Capacity As A            :
   Columbus Police Officer                 :
c/o City of Columbus, Division of Police   :
120 Marconi Boulevard                      :
Columbus, OH 43215,                        :
                                           :
and                                        :
                                           :
JOSEPH BARSOTTI                            :
Badge #2742                                :
In His Individual Capacity As A            :
   Columbus Police Officer                 :
c/o City of Columbus, Division of Police   :
120 Marconi Boulevard                      :
Columbus, OH 43215,                        :
                                           :
and                                        :
                                           :
ALEX MOTTINGER                             :
Badge #385                                 :
In His Individual Capacity As A            :
   Columbus Police Officer                 :
c/o City of Columbus, Division of Police   :
120 Marconi Boulevard                      :
Columbus, OH 43215,                        :
                                           :
and                                        :
                                           :
BRET WOODYARD                              :
Badge #2834                                :
In His Individual Capacity As A            :
   Columbus Police Officer                 :
c/o City of Columbus, Division of Police   :
120 Marconi Boulevard                      :
Columbus, OH 43215,                        :
                                           :
                             Defendants.   :




                                               [2]
     Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 3 of 17 PAGEID #: 3




                                           COMPLAINT

Introduction

1.       The claims at issue arise from an incident occurring on June 7, 2019 in which officers of

the Columbus Division of Police, acting under color of state law, subjected plaintiffs Jonathan

Robinson and Derrick Sloan to the unreasonable seizure of their persons, wrongfully arresting and

wrongfully imprisoning them, and also subjected defendant and Derryle Sloan to the warrantless

and unreasonable search and seizure of his premises and property, in violation of their rights

secured by 42 USC §1983; the First, Fourth, and Fourteenth Amendments to the United States

Constitution; and the laws of the State of Ohio.

2.       Plaintiffs seek special, compensatory, and punitive damages against the defendants, as

well as costs and attorney fees, and such other and further relief as the Court deems just and proper.


Jurisdiction and Venue

3.       Plaintiffs invoke the original jurisdiction of this Court under 28 U.S.C. §1331, granting this

Court original jurisdiction over all civil actions arising under the Constitution, laws, or treaties of

the United States.

4.       Plaintiffs also invoke the original jurisdiction of this Court under 28 U.S.C. §§ 1343(a)(3)

and 1343(a)(4) to redress the deprivation under color of State law, statute, ordinance, regulation,

custom, or usage those rights, privileges, or immunities secured by the Constitution of the United

States, and recover damages or other relief under any Act of Congress providing for the protection

of civil rights.

5.       Plaintiffs further invoke the original jurisdiction of this Court under 42 U.S.C. §1983 to

grant relief where, under color of any State law, statute, ordinance, regulation, custom, or usage,

any citizen of the United States or other person within the jurisdiction thereof is subjected to the

                                                   [3]
     Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 4 of 17 PAGEID #: 4




deprivation of any rights, privileges, or immunities secured by the Constitution and laws of the

United States.

6.        Plaintiffs invoke this Court’s supplemental jurisdiction under 28 U.S.C. §1367 by bringing

state law claims against the defendants that are so related to the federal claims within this Court’s

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.

7.        Venue in this Court is proper under 28 U.S.C. §1391(b)(2) because events and omissions

giving rise to the claims at issue occurred in this judicial district.



Parties

8.        Plaintiff Jonathan Robinson (hereinafter “Jonathan”) is an adult male person who, at all

times material hereto, resided in the City of Columbus, County of Franklin, and State of Ohio.

9.        Plaintiff Derryle Sloan (hereinafter “Derryle”) is an adult male person who, at all times

material hereto, resided in the City of Columbus, County of Franklin, and State of Ohio.

10.       Plaintiff Derrick Sloan (hereinafter “Derrick”) is an adult male person who, at all times

material hereto, resided in the City of Columbus, County of Franklin, and State of Ohio.

11.       Defendant Carl Harmon, Badge #2805 (hereinafter “Ofc. Harmon”), was at all times

material hereto employed by the City of Columbus as a law enforcement officer in the Columbus

Division of Police and is being sued in his individual capacity.

12.       Defendant Anthony Johnson, Badge #2766 (hereinafter “Ofc. Johnson”), was at all times

material hereto, employed by the City of Columbus as a law enforcement officer in the Columbus

Division of Police and is being sued in his individual capacity.




                                                   [4]
  Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 5 of 17 PAGEID #: 5




13.     Defendant Bret Woodyard, Badge #2834 (hereinafter “Ofc. Woodyard”), was at all times

material hereto employed by the City of Columbus as a law enforcement officer in the Columbus

Division of Police and is being sued in his individual capacity.

14.     Defendant Joseph Barsotti, Badge #2742 (hereinafter “Ofc. Barsotti”), was at all times

material hereto employed by the City of Columbus as a law enforcement officer in the Columbus

Division of Police and is being sued in his individual capacity.

15.     Defendant Alex Mottinger, Badge #385 (hereinafter “Ofc. Mottinger”), was at all times

material hereto employed by the City of Columbus as a law enforcement officer in the Columbus

Division of Police and is being sued in his individual capacity.

16.     Defendant David Schultz, Badge #2998 (hereinafter “Ofc. Schultz”), was at all times

material hereto employed by the City of Columbus as a law enforcement officer in the Columbus

Division of Police and is being sued in his individual capacity.

17.     Defendant City of Columbus is a municipal corporation that hires and trains law

enforcement officers for the Columbus Division of Police, and adopts policies governing the

conduct of such law enforcement officers.



Facts

18.     On June 7, 2019 at approximately 6:03 p.m., a “ShotSpotter” gunfire detection device

operated by the City of Columbus reported that gunshots were fired near the intersection of Heyl

Avenue and Stanley Avenue. In response, ten (10) Columbus police officers were dispatched to

the scene. They included Ofc. Harmon, Ofc. Johnson, Ofc. Schultz, Ofc. Woodyard, Ofc.

Barsotti, and Ofc. Mottinger.




                                                [5]
  Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 6 of 17 PAGEID #: 6




19.    They later arrived at Derryle’s house, located at 773 Stanley Avenue. Derrick was there,

along with Derryle’s children. The children told Derryle that there were police outside, and

Derryle asked his children to sit still on their living room couch. Derryle closed his back door to

secure the children and looked out his front door to see police officers with their guns drawn,

including Ofc. Schultz, Ofc. Woodyard, and Ofc. Mottinger. The police ordered all adults out of

Derryle’s home while the children stayed inside. They told Derryle that a “ShotSpotter” reported

gunfire and asked him if he had any guns in his house.

20.    Derryle replied that there was a toy BB gun in the kitchen. Ofc. Schultz, Ofc. Woodyard,

Ofc. Mottinger, and the other police officers went inside, seized the BB gun, and searched the

entire house for guns without a search warrant.

21.    Ofc. Schultz, Ofc. Woodyard, Ofc. Mottinger, and the other police officers questioned the

children about the presence of guns in the house. These police officers had their guns drawn and

this frightened the children, who were already confused about why the officers had removed their

parents. No firearms or any other contraband were found in the house.

22.    Derrick recorded a video of police activity on his cellular phone while standing on

Derryle’s front porch.

23.    Jonathan then arrived with his wife, Jahanara, who was carrying two toddlers. She asked

and received permission from a police officer to retrieve the other children from Derryle’s house.

When she tried to get them, Jahanara was intercepted by Ofc. Harmon. He was brandishing a

firearm, blocked Jahanara from entering Derryle’s home, and ordered her away.

24.    Jonathan Robinson thought that he saw Ofc. Harmon’s finger on the firearm’s trigger and

went over to protect his wife. Ofc. Harmon ordered him to “Get back!” Jonathan asked, “Or

what?” Officer Harmon again ordered him to “Get back!” Jonathan asked again, “Or what?”



                                                  [6]
  Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 7 of 17 PAGEID #: 7




25.    Ofc. Harmon told Jonathan to back down again as Ofc. Johnson, brandishing a shotgun,

approached Jonathan and ordered him to back away. Jonathan hesitated and Ofc. Johnson pushed

Jonathan back with his left hand. When Jonathan protested being pushed, Ofc. Johnson punched

him in the face. Jonathan was then wrongfully thrown to the ground by Ofc. Harmon and Ofc.

Johnson, who wrongfully seized his person, wrongfully pinned him down, wrongfully arrested

him, wrongfully handcuffed him, and wrongfully took him into custody. The defendants then

wrongfully transported Jonathan to, and wrongfully imprisoned him in, the Franklin County Jail.

26.    Meanwhile, Derrick was recording this incident on his cell phone. When Derrick came

closer to the action to video its details, he was grabbed by Ofc. Barsotti. Derrick reflexively pulled

away from Ofc. Barsotti and, in response, Ofc. Johnson burned his face with pepper spray and

knocked the phone out of his hand. Derrick was then wrongfully thrown to the ground by Ofc.

Harmon and Ofc. Barsotti, who wrongfully seized his person, wrongfully pinned him down,

wrongfully arrested him, wrongfully handcuffed him, and wrongfully took him into custody. The

defendants then wrongfully transported Derrick to, and wrongfully imprisoned him in, the Franklin

County Jail.

27.    The defendants wrongfully charged Jonathan with Obstructing Official Business, a

violation of Columbus City Code §2321.31 and a second-degree misdemeanor. He was also

wrongfully charged with Disorderly Conduct, a violation of Columbus City Code §2317.11 and a

fourth-degree misdemeanor. On motion of the Columbus City Prosecutor, these charges were

dismissed.

28.    The defendants wrongfully charged Derrick with Obstructing Official Business, a violation

of Columbus City Code §2321.31 and a second-degree misdemeanor. He was told by his public

defender that he might remain in jail if he contested this charge, and that he could be confined for



                                                 [7]
  Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 8 of 17 PAGEID #: 8




up to 90 days before his case was heard by the court. The public defender also told Derrick that,

if he pleaded guilty, he would be sentenced to time served and sent home the same day. Derrick

was thereby coerced to plead guilty in this case in order to regain his freedom and, after he did so

on June 8, 2019, Derrick was sentenced to time served and released. He moved to vacate his guilty

plea on June 21, 2019, which was granted by the court on July 16, 2019. On motion of the

Columbus City Prosecutor, the charge was then dismissed.

29.    On August 19, 2019, Matrix Consulting Group published an “operations report” on the

Columbus Division of Police. Matrix Consulting Group was hired by the City of Columbus to

study the Columbus Division of Police, resulting in this report.

30.    The report recited that it “summarize[d] months of effort by the consulting team,

employees of the Division of Police, City staff and the community working together since the

Winter of 2018-19” and found that Procedural Justice, Bias, and Ethics training of Columbus

police officers was inadequate because it amounted to 30 hours of instruction which was “small

considering there is [a] total of 1,177 hours of instruction”.

31.    Prior to the above-described events of June 7, 2019, the City of Columbus continuously

adhered to this inadequacy in police training. The City of Columbus knew or should have known

that this inadequacy in police training would cause its law enforcement officers to violate the

constitutional rights of persons with whom the inadequately trained police officers came into

contact.

32.        The conduct of the City of Columbus amounted to a deliberate indifference toward the

constitutional rights of persons with whom its inadequately trained police officers came into

contact.




                                                 [8]
  Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 9 of 17 PAGEID #: 9




First Claim for Relief: Violations of 42 U.S.C. §1983 (Unlawful Search and Seizure)

33.    Plaintiffs restate each and every allegation contained in Paragraphs 1 through 32, inclusive,

of this Complaint as if fully rewritten herein.

34.    According to 42 U.S.C. §1983:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State . . . subjects, or causes to be
               subjected, any citizen of the United States or other person within
               the jurisdiction thereof to the deprivation of any rights, privileges,
               or immunities secured by the Constitution and laws, shall be liable
               to the party injured in an action at law, suit in equity, or other proper
               proceeding for redress . . .

35.    Under the Fourth Amendment to the United States Constitution:

               The right of the people to be secure in their persons, houses, papers,
               and effects, against unreasonable searches and seizures, shall not be
               violated, and no warrants shall issue, but upon probable cause,
               supported by oath or affirmation, and particularly describing
               the place to be searched, and the persons or things to be seized.

36.    The rights set forth in the Fourth Amendment are binding upon the States under the Due

Process Clause of the Fourteenth Amendment to the United States Constitution.

37.    Searches that are conducted outside of the judicial process, without prior approval of a

judge or magistrate, are per se unreasonable under the Fourth Amendment unless there is probable

cause to search.

38.    To justify a warrantless search or seizure, a law enforcement officer must have probable

cause to believe that he will find the instrumentality of a crime or evidence pertaining to a crime

before beginning the search. Probable cause must be based upon a reasonable suspicion that the

individual has engaged in, or is about to engage in, illegal activity. The police officers who

searched Derryle’s house and seized the BB gun had no probable cause to do so because these




                                                  [9]
Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 10 of 17 PAGEID #: 10




police officers had no reasonable suspicion that Derryle engaged in, or was about to engage in,

illegal activity.

39.     The police officers who searched Derryle’s house and seized the BB gun were acting under

color of State law, violated his Fourth and Fourteenth Amendment rights, and are liable to Derryle

under §1983.

40.     The police officers who searched Derryle’s house and seized the BB gun were acting in

the scope of their employment with, and pursuant to their inadequate training by, the City of

Columbus.

41.     The defendants’ misconduct, described above, directly and proximately caused Derryle to

suffer severe mental anguish and emotional distress.

42.     By their misconduct, the defendants damaged Derryle in the sum of at least $50,000.00.



Second Claim for Relief: Violation of 42 U.S.C. §1983 (Wrongful Arrest and Imprisonment
of Jonathan Robinson)

43.     Plaintiffs restate each and every allegation contained in Paragraphs 1 through 42, inclusive,

of this Complaint as if fully rewritten herein.

44.     Columbus City Code §2321.31 provides regarding the offense of Obstructing Official

Business that, “No person, without privilege to do so and with purpose to prevent, obstruct, or

delay the performance by a public official of any authorized act within his official capacity, shall

do any act which hampers or impedes a public official in the performance of his lawful duties.”

45.     Columbus City Code §2317.11(A) provides regarding the offense of Disorderly Conduct

that:

                    No person shall recklessly cause inconvenience, annoyance, or
                    alarm to another, by doing any of the following:



                                                  [10]
Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 11 of 17 PAGEID #: 11




              (1) Engaging in fighting, in threatening harm to persons or property,
                  or in violent or turbulent behavior;

              (2) Making unreasonable noise or offensively coarse utterance,
                  gesture, or display, or communicating unwarranted and grossly
                  abusive language to any person;

              (3) Insulting, taunting, or challenging another, under circumstances
                  in which such conduct is likely to provoke a violent response;

              (4) Hindering or preventing the movement of persons on a public
                  street, road, highway, or right-of-way, or to, from, within, or
                  upon public or private property, so as to interfere with the rights
                  of others, and by any act which serves no lawful and reasonable
                  purpose of the offender;

              (5) Creating a condition which is physically offensive to persons or
                  which presents a risk of physical harm to persons or property, by
                  any act which serves no lawful and reasonable purpose of the
                  offender.

46.    Jonathan did not commit the above-described offenses of Obstructing Official Business or

Disorderly Conduct, and the police officers who wrongfully arrested and imprisoned Jonathan and

had no probable cause to believe that he committed these offenses.

47.    The police officers who wrongfully arrested and imprisoned Jonathan were acting under

color of State law, violated his Fourth and Fourteenth Amendment rights, and are liable to

Jonathan under §1983.

48.    The police officers who wrongfully arrested and imprisoned Jonathan were acting in the

scope of their employment with, and pursuant to their inadequate training by, the City of

Columbus.

49.    The defendants’ wrongful arrest and imprisonment of Jonathan was publicized by the

defendants in print and broadcast media, which directly and proximately caused Jonathan’s

reputation to be irreparably harmed, and exposing him to contempt, ridicule, shame, and

disgrace in the community.

                                               [11]
Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 12 of 17 PAGEID #: 12




50.     The defendants’ misconduct, described above, directly and proximately caused Jonathan

to suffer severe mental anguish and emotional distress.

51.     By their misconduct, the defendants damaged Jonathan in the sum of at least $150,000.00.



Third Claim for Relief: Violation of 42 U.S.C. §1983 (Unlawful Arrest of Derrick Sloan)

52.     Plaintiffs restate each and every allegation contained in Paragraphs 1 through 51, inclusive,

of this Complaint as if fully rewritten herein.

53.     Under the First Amendment to the United States Constitution:

                Congress shall make no law respecting an establishment of religion,
                or prohibiting the free exercise thereof; or abridging the freedom of
                speech, or of the press; or the right of the people peaceably to
                assemble, and to petition the Government for a redress of
                grievances.

54.     The rights set forth in the First Amendment are binding upon the States under the Due

Process Clause of the Fourteenth Amendment to the United States Constitution.

55.     Derrick had an interest protected by the First Amendment in monitoring and recording the

activities of these police officers.

56.     The above-described actions that these police officers took against Derrick were motivated

or substantially caused by his exercise of his First Amendment rights.

57.     The above-described actions that these police officers took against Derrick effectively

chilled his exercise of his First Amendment rights.

58.     Derrick did not commit the above-described offense of Obstructing Official Business, and

the police officers who wrongfully arrested and imprisoned Derrick had no probable cause to

believe that he committed this offense.




                                                  [12]
Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 13 of 17 PAGEID #: 13




59.    The Columbus police officers who arrested and imprisoned Derrick were acting under

color of State law, violated his First and Fourth Amendment rights, and are liable to Derrick

under §1983.

60.    The Columbus police officers who wrongfully arrested Derrick and wrongfully seized his

person were acting in the scope of their employment with, and pursuant to their inadequate training

by, the City of Columbus.

61.    The defendants’ wrongful arrest and imprisonment of Derrick was publicized by the

defendants in print and broadcast media, directly and proximately which caused Derrick’s

reputation to be irreparably harmed, and exposing him to contempt, ridicule, shame, and

disgrace in the community.

62.    The defendants’ misconduct, described above, directly and proximately caused Derrick to

suffer severe mental anguish and emotional distress.

63.    By their misconduct, the defendants damaged Derrick in the sum of at least $150,000.00.



Fourth Claim for Relief: Violation of 42 U.S.C. §1983 (Monell Claim Against City of
Columbus)

64.    Plaintiffs restate each and every allegation contained in Paragraphs 1 through 63, inclusive,

of this Complaint as if fully rewritten herein.

65.    The City of Columbus adopted, followed, or pursued customs, usages, practices, and

policies causing law enforcement officers who it employed in the Columbus Division of Police to

be inadequately trained for interaction with the plaintiffs. Such policies, customs, practices, and

usages caused the plaintiffs’ rights to be violated, as described above.




                                                  [13]
Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 14 of 17 PAGEID #: 14




66.      The City of Columbus ratified and therefore adopted customs, usages, practices, and

policies causing law enforcement officers who it employed in the Columbus Division of Police to

be inadequately trained for interaction with the plaintiffs.

67.      The City of Columbus knew or should have known that the aforesaid policies, customs,

practices, and usages causing law enforcement officers who it employed in the Columbus Division

of Police to be inadequately trained would violate the plaintiffs’ constitutional rights.

68.      The defendants’ wrongful arrest and imprisonment of Derrick was publicized by the

defendants in print and broadcast media, which caused Derrick’s reputation to be irreparably

harmed, and exposing him to contempt, ridicule, shame, and disgrace in the community.

69.      The defendants’ misconduct, described above, directly and proximately caused Derrick to

suffer severe mental anguish and emotional distress.

70.      As a direct and proximate result of its misconduct, described above, the City of Columbus

is liable under §1983 to Derryle, Derrick, and Jonathan for their respective damages, as described

above.



Fifth Claim for Relief: Violations of State Law

71.      Plaintiffs restate each and every allegation contained in Paragraphs 1 through 67, inclusive,

of this Complaint as if fully rewritten herein.

72.      The police officers who conducted a search and seizure of Derryle’s premises and property,

did so without a reasonable suspicion that Derryle engaged in or was about to engage in illegal

activity, and therefore these police officers wrongfully invaded and violated Derryle’s privacy.

73.      The police officers who arrested and imprisoned Jonathan did so when, at the moment of

his arrest, the facts and circumstances within the knowledge of these police officers were



                                                  [14]
Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 15 of 17 PAGEID #: 15




insufficient to warrant a reasonable person to believe that Jonathan had committed a crime, and

therefore these police officers falsely arrested and imprisoned Jonathan.

74.      The police officers who arrested and imprisoned Derrick did so when, at the moment of

his arrest, the facts and circumstances within the knowledge of these police officers were

insufficient to warrant a reasonable person to believe that Derrick had committed a crime, and

therefore these police officers falsely arrested and imprisoned Derrick.

75.      The police officers who arrested and imprisoned Jonathan made, influenced, or

participating in the decision to prosecute Jonathan without probable cause, which prosecution

was resolved in his favor by dismissal at the prosecutor’s request due to the lack of probable cause,

and knowingly or recklessly made false written statements to facilitate Jonathan’s prosecution,

therefore maliciously prosecuted Jonathan and caused the deprivation of his liberty.

76.      The police officers who arrested and imprisoned Derrick made, influenced, or participating

in the decision to prosecute Jonathan without probable cause, which prosecution was resolved

in his favor by dismissal at the prosecutor’s request due to the lack of probable cause, and

knowingly or recklessly made false written statements to facilitate Derrick’s prosecution,

therefore maliciously prosecuted Derrick and caused the deprivation of his liberty.

77.      The police officers who arrested and imprisoned Derrick conspired against him in order

to conceal their retaliation against him by depriving him of his First and Fourteenth Amendment

rights, and taking steps to further the conspiracy such as arresting him without probable cause,

knowingly or recklessly making false written statements to facilitate Derrick’s prosecution, and

making, influencing, and/or participating in the decision to prosecute him without probable

cause.




                                                [15]
Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 16 of 17 PAGEID #: 16




78.    The wrongful arrest and imprisonment of Jonathan, and his malicious prosecution, was

publicized by the defendants in print and broadcast media, directly and proximately which caused

Jonathan’s reputation to be irreparably harmed, and exposing him to contempt, ridicule, shame,

and disgrace in the community.

79.    The wrongful arrest and imprisonment of Derrick, and his malicious prosecution, was

publicized by the defendants in print and broadcast media, directly and proximately which caused

Derrick’s reputation to be irreparably harmed, and exposing him to contempt, ridicule, shame,

and disgrace in the community.

80.    The defendants’ misconduct damaged Derryle, Derrick, and Jonathan as described above.

81.    The defendants acted maliciously, in bad faith, or in a wanton or reckless manner, and are

therefore liable to Derryle, Derrick, and Jonathan for their respective damages, as described above.



       WHERERFORE, plaintiffs Darryle Sloan, Jonathan Robinson, and Derrick Sloan demand

judgment against defendants City of Columbus, Carl Harmon, Anthony J. Johnson, Bret

Woodyard, Joseph Barsotti, Alex Mottinger, and David Schultz, jointly and severally, and further

pray that this Court:

a.     Award plaintiff Jonathan Robinson at least $150,000.00 in special and compensatory

damages, award plaintiff Derrick Sloan at least $150,000.00 in special and compensatory damages,

award plaintiff Derryle Sloan at least $50,000.00 in special and compensatory damages, and award

punitive damages to each of the plaintiffs, for defendants’ violations of plaintiffs’ rights under 42

U.S.C. §1983 and the First, Fourth, and Fourteenth Amendments to the United States Constitution;

b.     Award the plaintiffs all costs and disbursements of this action;

c.     Award the plaintiffs reasonable attorney fees pursuant to 42 U.S.C. §1988;



                                                [16]
Case: 2:19-cv-05651-JLG-CMV Doc #: 1 Filed: 12/30/19 Page: 17 of 17 PAGEID #: 17




d.     Award the plaintiffs pre-judgment interest and post-judgment interest; and

e.     Grant plaintiffs such other relief as is equitable and proper.




                                        JURY DEMAND

       Plaintiffs demand a trial by jury of all issues so triable pursuant to Rule 38 of the Federal

Rules of Civil Procedure.




                                              Respectfully submitted,

                                              /s/ Constance Gadell-Newton
                                              __________________________________________
                                              Constance Gadell-Newton (0085373)

                                              /s/ Robert J. Fitrakis

                                              Robert J. Fitrakis (0076796)
                                              FITRAKIS & GADELL-NEWTON, LLC
                                              1021 East Broad Street
                                              Columbus, OH 43205
                                              Phone: (614) 307-9783
                                              Fax: (614) 929-3513
                                              E-Mail: fgnlegal@gmail.com
                                              Trial Attorneys for Plaintiffs




                                                [17]
